Exhibit 32.1 Certification pursuant to 18 U.S.C. 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley act of 2001. In connection with the QuarterlyReport of AmeriChip International, Inc.(the "Company") on Form10-QSB for theperiodendedAugust 31, 2007, as filed with the Securities and ExchangeCommission on the date hereof (the "Report"),I, Marc Walther. President of the Company,certify,pursuant to 18 U.S.C. 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2001, that: The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Dated:October 18, 2007 /s/ Marc Walther Marc Walther, President, CEO
